As filed with the Securities and Exchange Commission on February, 2008 Registration No. 333-76335 811-09289 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 9 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 10 / X / (Check appropriate box or boxes) PUTNAM TAX SMART FUNDS TRUST (Exact name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on January 2, 2008 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM TAX SMART FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 Prospectus Supplement December 31, 2007 PUTNAM TAX SMART EQUITY FUND ® Prospectus dated February 28, 2007 Effective January 2, 2008, the prospectus of this fund is supplemented both to reflect changes in the sales charges for class A and M shares and to introduce class Y shares. Changes in Sales Charges for Class A Shares and Class M Shares The class A and class M share information in the table of Average Annual Total Returns (for periods ending 12/31/06) in Fund summary  Performance Information is restated to reflect the increase in the maximum sales charges for class A and class M shares to 5.75% (from 5.25%) and 3.50% (from 3.25%), respectively, as follows: Past 1 year Past 5 years Since inception (7/1/99) Class A before taxes 6.63% 6.19% 4.04% Class A after taxes on distributions 6.63% 6.18% 4.03% Class A after taxes on distributions and sale of fund shares 4.31% 5.34% 3.49% Class M before taxes 8.50% 6.16% 3.85% The table of Shareholder Fees in Fund summary  Fees and Expenses is revised to provide that the maximum sales charges (load) imposed on purchases (as a percentage of the offering price) for class A and class M shares are now 5.75% and 3.50%, respectively. The table in Fund summary  Fees and Expenses setting forth the Example is revised with respect to class A and class M shares as follows: Class 1 year 3 years 5 years 10 years A $688 $928 $1,187 $1,924 M $515 $861 $1,231 $2,267 The section How do I buy fund shares?  Which class of shares is best for me? is revised to provide that class A shares and class M shares are subject to initial sales charges (as a percentage of the offering price) of up to 5.75% and 3.50%, respectively, and the table of initial sales charges for class A and class M shares is revised as follows: Initial sales charges for class A and class M shares Amount of purchase at Class A sales charge as a Class M sales charge as a offering price ($) percentage of:* percentage of:* Net amount Offering Net amount Offering invested Price** invested Price** Under 50,000 6.10% 5.75% 3.63% 3.50% 50,000 but under 100,000 4.71 4.50 2.56 2.50 100,000 but under 250,000 3.63 3.50 1.52 1.50 250,000 but under 500,000 2.56 2.50 1.01 1.00 500,000 but under 1,000,000 2.04 2.00 1.01 1.00 1,000,000 and above NONE NONE NONE NONE * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. ** Offering price includes sales charge. Introduction of Class Y Shares The fund will offer class Y shares beginning on January 2, 2008. The table of Shareholder Fees in Fund summary  Fees and Expenses is revised to provide that there are no sales charges imposed on purchases, no deferred sales charges and a maximum redemption fee of 1.00% (as a percentage of total redemption proceeds) for class Y shares. The table of Annual Fund Operating Expenses in Fund summary  Fees and Expenses is revised to add class Y shares, based on the expenses of class A shares, excluding distribution (12b-1) fees, for the funds fiscal year ended October 31, 2006, as follows: Total Annual Fund Operating Expenses Management Distribution Other Expenses* Total Annual Fees (12b-1) Fees Fund Operating Expenses 0.70% 0.23% 0.93% * Includes estimated expenses attributable to the funds investment in Putnam Prime Money Market Fund that the fund bears indirectly. - 2 - The table in Fund summary  Fees and Expenses setting forth the Example is revised to add class Y shares as follows: 1 year 3 years 5 years 10 years $95 $296 $515 $1,143 The summary of the differences among the classes of shares in the section How do I buy fund shares?  Which class of shares is best for me? is supplemented as follows: Class Y shares (available only to investors listed below) The following investors may purchase class Y shares if approved by Putnam: * investors purchasing shares through an asset-based fee program which regularly offers institutional share classes and which is sponsored by a registered broker-dealer or other financial institution that has entered into an agreement with Putnam; * fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Putnam funds through a fund "supermarket" or other mutual fund trading platform sponsored by a broker-dealer or trust company of which the RIA is not an affiliated or associated person and which has entered into an agreement with Putnam; and * bank trust departments and trust companies that have entered into agreements with Putnam and offer institutional share class pricing to their clients. Trust companies or bank trust departments that purchased class Y shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for class Y shares of other Putnam funds. ► No initial sales charge; your entire investment goes to work immediately ► No deferred sales charge ► Lower annual expenses, and higher dividends, than class A, B, C, or M shares because of no 12b-1 fees. * * * The table in the Financial highlights section is revised, as set forth below, to include certain financial information derived from audited financial statements provided in the funds most recent annual shareholder report. No class Y shares were outstanding during these periods. - 3 - Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From Net asset return Net Ratio of investment value, Net unrealized from net value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment Total Redemption end asset end of period average net to average turnover Period ended of period income (loss) (a) investments operations income distributions fees of period value (%) (b) (in thousands) assets (%) (c) net assets (%) (%) CLASS A October 31, 2007 $11.87  (d,e) .70 .70    (e) $12.57 5.90 $151,303 1.18 (d) (.03) (d) 91.83 CLASS B October 31, 2007 $11.27 (.09) (d) .68 .59    (e) $11.86 5.24 $73,436 1.93 (d) (.77) (d) 91.83 CLASS C October 31, 2007 $11.28 (.09) (d) .67 .58    (e) $11.86 5.14 $29,809 1.93 (d) (.77) (d) 91.83 CLASS M October 31, 2007 $11.51 (.06) (d) .68 .62    (e) $12.13 5.39 $3,649 1.68 (d) (.52) (d) 91.83 (a) Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) Total return assumes dividend reinvestment and does not reflect the effect of sales charges. (c) Includes amounts paid through expense offset and brokerage service arrangements (d) Reflects waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such waivers, the expenses of each class, reflect a reduction of the following amounts: Percentage of average net assets October 31, 2007 <0.01% October 31, 2006 <0.01 October 31, 2005 <0.01 October 31, 2004 <0.01 (e) Amount represents less than $0.01 per share. - 4 - Putnam Tax Smart Equity Fund ® 2
